Se 1:19-cv-0

BERNARD J. DIMURO
NINA J, GINSBERG
MIGHAEL S. LIEBERMAN
JONATHAN R, Mook
¢. THOMAS Hicks II
MILTON B. WHITFIELD
ANDREA L. MOSELEY
STACEY ROSE HARRIS
KENDALL A, ALMERICO*
BILLY B, RUHLING, IT
M. JARRAD WRIGHT
JAYNA GENT!

HARVEY B, COHEN
SENIOR COUNSEL

CEGIL E.KeEY fT
OF COUNSEL

JAY FP, KESAN T
OF GOUNSEL

TERESA M. SUMMERS T
OF COUNSEL

tT MEMGER OF Key IP LAW GRouP

* LICENSED ONLY IN FL

1101 KING STREET, SUITE GIO
ALEXANDRIA, VIRGINIA 22314
TEL: 703.684.4333 FAX: 703.548.3181

December 5, 2017

1094-LO-JFA Document 1-2 Filed 08/19/19 Page 1 of 7 PagelD# 17

 

 

DG

 

 

DIMUROGINSBERG rc

ATTORNEYS AT LAW

Via Facsimile and Electronic Mail:

FOIA Officer

2100 Clarendon Boulevard, Suite 302,

Arlington, VA 22201
Fax: 703-228-3218

Email: CMOFOIA @arlingtonva.us

Dear FOIA Officer:

FOIA Request

My name is Bernard J. DiMuro and I currently represent William Bayne, Jr.

(“Mr. Bayne”), personally and as the owner of the following three establishments:

BBB Corporation, trading as Crystal City Restaurant (hereinafter, “CCR”),
located at 422 South 23rd Street, Arlington, VA 22202;

23rd Street Corporation, trading as Crystal City Sports Club (hereinafter,
“CCSC”), located at 529 South 23rd Street, Arlington, VA 22202; and

Highlander Associates Limited, trading as Highlander Motel Inn, also known
as Highlander Motor Inn (hereinafter, “HMI”), located at 3336 Wilson
Boulevard, Arlington, VA 22201.

Under the Virginia Freedom of Information Act, §2.2-3704 et seq., Lam

requesting an opportunity to inspect or obtain copies of public records. Specifically, I

am requesting:

tabbies*

EXHIBIT

ad

 

WEB; WWW.DIMURO,.COM

1750 TYSONS BLYD., SUITE 1500
TYSONS CORNER, VIRGINIA 22102
TEL: 703.289.5118 FAX: '703.388,0648

 
 

 

© Casé 1:19-cv-01094-LO-JFA Document 1-2. Filed 08/19/19 Page 2 of 7 PagelD# 18

[er

DIMUROGINSBERGr

ATTORNEYS AT LAW

 

 

 

FOIA Officer |
December 5, 2017
Page 2
INFORMATION REGARDING THE PARKING LOT IN FRONT OF CCR
1. All communications from the last four years regarding the parking lot and
sidewalk in front of CCR and the two adjacent properties (“the CCR Parking
Lot”), including communications concerning:
a. Denying.use of the CCR Parking Lot to the public;
b. Safety concerns regarding the CCR Parking Lot;
c. Accidents or injuries sustained by members of the public at the CCR

Parking Lot;

d. Complaints or concerns that the CCR Parking Lot poses an unsafe

 

condition for the public. This includes concerns raised by County
employees including law enforcement, zoning personnel, and first
responders;

e. Concerns raised by Mr, Bayne concerning the safety of the CCR Parking

Lot.

 
TS ="Case 1:19-cv-01004-

 

 

LO-JFA Document 1-2 Filed 08/19/19 Page 3 of 7 PagelD# 19
‘DG

DIMUROGINSBERGrc

ATTORNEYS AT LAW

 

 

FOIA Officer
December 5, 2017

Page 3

INFORMATION REGARDING THE HIGHLANDER MOTEL

2. All communications within the last four years regarding the request that the lot

located at 823 North Kenmore Street (“the Kenmore Lot”), may be used to
satisfy the parking requirements of the lot located at 3330/3336 Wilson
Boulevard (“the Wilson Lot”). These are the same properties referred to in the
Court’s letter opinion of August 22, 2017 (“the Letter Opinion,” attached

hereto) as the Kenmore Lot and the Wilson Lot,

. All communications, memos or reports within the last four years regarding the

decision of the Zoning Administrator that the Kenmore Lot could not be used

for transitional parking for a new building to be built on the Wilson Lot;

_ All communications within the last four years regarding the Board of Zoning

Appeals’ decision upholding the Zoning Administrator’s decision in No. 3

above;

. All analyses of whether the Kenmore Lot could be used for transitional parking

for a new building to be built on the Wilson Lot;

_ All communications within the last four years regarding the potential purchase

by CVS pharmacy or CVS health of the Highlander Motel and the zoning

requirements for parking;

 

 

 

 
 

 

BG
DIMUROGINSBERGte

ATTORNEYS AT LAW

 

FOIA Officer
December 5, 2017
Page 4

7. All communications within the law four years regarding Case N. CL 16-2056
(“the Zoning Dispute”), the trial court’s decision and any actual or potential
appeal.

INFORMATION ABOUT WILLIAM BAYNE, JR.

8. Ali documents that discuss ot reference William Bayne, Jr.

9. All documents that constitute, memorialize or reflect communications by the
Board of Supervisors or persons within the Office of the County Manager
concerning:

a. The CCR Parking Lot and items in No. 1 above;

b. The Zoning Dispute;

c. William Bayne, Jr.

If there are any fees for searching or copying these records, please inform me if
the cost will exceed $200.00.

The Virginia Freedom of Information Act requires a response to this request be
madé within five business days. If access to the records I am requesting will take
longer than this amount of time, please contact me with information about when I
might expect copies or the ability to inspect the requested records.

If you deny any or all of this request, please cite each specific exemption you

feel justifies the refusal to release the information and notify me of the appeal
procedures available to me under the law.

 

 
<=

 

 

 

DG

DIMUROGINSBERG ec

ATTORNEYS AT LAW

 

 

FOIA Officer
December 5, 2017
Page 5

Please let me know if there is anything further you require in order to process
this request. ] am happy to receive these records in the most economical and
expedient manner that is convenient to your office, including personal pick up by my
office or in electronic form.

Thank you for considering my request.

Sincerely, foe
a “ “
[Qt
)

Bernard J. DiMuro

Attachment

 
“Case 1:19-cv-01094-LO-JFA Document 1-2 Filed 08/19/19 Page 6 of 7 PagelD# 22

 

Cirrnit Court of “Aclington County

1425 North Court House Roud
Arlington, Hirginia 22201

Wittlam T. Newman, Jr. Juoces Retire

CHIEF JUDGE August 22, 2017 Joanne F. ALFER
Dantet S, Fiore, IC JAMES F, ALMAND

Jupse BENJAMIN N,A, KENDRICK
Louise M, DiMatrteo Paut F, SHERIDAN

Juoce CHarvLes H. Durr

CHarces S. RUSSELL
(Justice Retinen)

Zachary G. Williams, Esq.

Bean, Kinney & Korman

2300 Wilson Boulevard, 7'" Floor
Arlington, Virginia 22201

Stephen A, Maclsaac

Christine R. Sanders, Esq.

Office of the County Attorney

2100 Clarendon Boulevard, Suite 403
Arlington, Virginia 22201

Re: Inve; July 13, 2016 Decision. of the Board of Zoning Appeals
Case No. CL16-2056

Dear Counsel:

This matter is before the Court on the appeal of a decision of the Board of Zoning
Appeals of Arlington County upholding a decision of the Zoning Administrator that the property
known as the “Kenmore lot” could not be used for transitional parking for a new building to be
built on what is known as the “Wilson lot”. The facts and circumstances are well known.to the
parties and will not be recited in detail here. After consideration of the record before the Board
of Zoning Appeals (“BZA”) and the argument of counsel, the decision of the Board is reversed
and Appellant will be permitted to use the Kenmore lot to meet the required parking for the
Wilson jot.

The'two lots mentioned share common ownership and In 1963 the BZA granted a
Special Use Permit (SUP) to the owners to use the Kenmore lot for transitional parking for the
use of the Wilson lot. The grant of this SUP was for transitional and not required parking. The
use’ of the Wilson lot had met the required parking standard for that lot. The SUP granted the
application for “additional parking in connection with motel now being constructed on adjacent
property. a (sic}public parking area as a transitional use.” The zoning code at the time defined
Case 1:19-cv-01094-LO-JFA Document 1-2 Filed 08/19/19 Page 7 of 7 PagelD# 23

“Parking area, public, an open off-street area, other than a private parking area used for the
parking of motor vehicles and available for general public use including customer use.”

In 1983, the zoning code was amended to add the following “parking area transitional,
an off-street area of land which is a transitional site and which is used as a private surface
parking area but not for the provision of parking required by this ordinance. {emphasis
added).” The zoning administrator and the BZA relied on this provision in ruling that “the
transitional parking area located at 823 North Kenmore Street shall not be used to satisfy the
parking requirements for the proposed pharmacy located at 3330 Wilson Boulevard.”

. Appellant argues that this determination by the Board is in derogation of its rights
granted by the 1963 Special Use permit for the Kenmore jot to use the lot as provided for in the
existing zoning ordinance as “--- used for the parking of motor vehicles and available for general
public use including customer use (emphasis added).” They further argue that since the
application to use the Kenmore tot in this fashion was made under §14.3.3.B.1 of the Code
(applying to off-site parking in zoning districts other than R and R A districts) that the section of
the Code dealing with transitional uses is inapposite and further the petitioner had the vested
right to use the Kenmore lot for the purposes set forth in the 1960 Zoning code, |.e., public and
customer parking. Appellant points out that the SUP does not limit the parking on the Kenmore
lot in any manner.

The Appellees argue that the decision is appropriate because the section relied on
(section 12.8.5) is the more restrictive provision that applies and the zoning code (section 1.4.1)
requires the use of the more restrictive provision. The Board also argues that the Kenmore lot,
being zoned R-6, does not allow (and did not in 1963) parking as a by-right use. Further, the
Board argues that the SUP issued in 1963 was not to satisfy required parking and, hence, there
is no vested right in petitioner for such a use.

The standard of review for this appeal is set forth in Title 15.2, Code of Va, §2314 as
follows: “the Court Shall hear any arguments on questions of law de novo”. Thus, there is no
presumption of correctness nor any burden on petitioner to present evidence nor to prove the
incorrectness of the Board’s decision by a preponderance of the evidence.

The SUP granted in 1963 was subject only to two conditions,neither of which is
implicated here.One dealt with the use of approved screening along the boundaries of the lot
and the other with the orientation of the lot toward Wilson Boulevard. There is no limitation as
to the time the SUP remains In effect nor is there any provision for periodic reviews.lmportantly
the permit is silent as to whether or not the transitional parking use could be used in meeting
the required parking for the Wilson lot. There being no prohibition in the SUP for this use, the —
Appellant has the right to use the Kenmore lot for customer and public parking;thus, satisfying
the parking requirements for the Wilson lot.

Mr.Williams shall prepare an appropriate order,noting Appellees’ objections.

Very truly yours,

Liss esignate

 
